UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1870


MARTIN L. MAY,

                 Plaintiff - Appellant,

          v.

RHA, Attn: John White-Chief Ethics Compliance Ofcr.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:15-cv-00291-MR-DLH)


Submitted:   March 30, 2017                 Decided:   April 18, 2017


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin L. May, Appellant Pro Se. Randall D. Avram, Jennifer Rasile
Everitt, KILPATRICK TOWNSEND & STOCKTON, LLP, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Martin L. May appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing May’s

employment discrimination action as time-barred.   We have reviewed

the record and find no reversible error.    Accordingly, we grant

May’s application to proceed in forma pauperis and affirm for the

reasons stated by the district court.    May v. RHA, No. 1:15-cv-

00291-MR-DLH (W.D.N.C. July 26, 2016).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2